DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,820,574 B2 in view of Leng (CN 2566701 Y) (hereinafter “Leng”).
The current claims are functionally identical to those of ‘574, except that adjacent/neighboring undulating weft strands are “distanced from each other” rather than “moldingly articulated forming an integrated, solid molded material location” at tangential intersections thereof.
However, Leng teaches a molded rattan/wicker furniture object formed such that adjacent (weft) strands are spaced from each other forming holes/gaps therebetween or without [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the weft strands forming the rattan/wicker molded object such that adjacent/neighboring undulating weft strands are distanced from one another. One of ordinary skill in the art would have been motivated to form through holes allowing breathability between a user and the seat back increasing comfort [0024], as an obvious variation to having no gaps with a tight weave [0024].

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b)) as anticipated by Jen (U.S. Pub. No. 2006/0186574 A1) (hereinafter “Jen”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jen in view of Tenney (U.S. Patent No. 3,419,456 A) (hereinafter “Tenney”).
Regarding claims 1-7 and 10-12, Jen teaches a planar, three-dimensional molded monolithic panel mimicking natural wickerwork/rattan, which may form a basket (furniture panel) [0008], comprising an injection molding process forming a plurality of plastic warp strips/strands (All Figs. [21]) and a plurality of undulating weft strips/strands (All Figs. [31]), wherein neighboring but spaced apart weft strands are vertically spaced apart at intersections with the warp strands forming a continuous gaps parallel to the warp strands on both sides (Fig. 3 [unlabeled]), which zeros out where adjacent weft strands cross/intersect tangentially, wherein at the intersections between first and second strands an 
In the event that the intersections of warp and weft strands/strips are not considered to form together an integral solid molded material location, Tenny provides an injection mold that capable of molding both the weft and warp simultaneously with modifications obvious to one of ordinary skill in the art.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jen optionally in view of Tenny, as applied to claim 1 above, in view of Leng (CN 2566701 Y) (hereinafter “Leng”) OR Meschter (U.S. Pub. No. 8,070,903 B1) (hereinafter “Meschter”).
Jen does not teach the warp strips/strands and the weft strips/strands to include one or more ornamentation elements to resemble natural wickerwork as claimed.
Leng teaches that an injection molded wickerwork/rattan furniture having a nearly identical weft/warp strand pattern (Figs. 6-7) that the strands may be shaped differently to resemble natural wickerwork [0028, Figs. 6-8], which provides evidence that a change in shape of strips/strands is a matter of choice that one of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV. B.
	OR
Meschter teaches that an injection molded fabric pattern having warp and weft strands, wherein the surface of the strands may have molded therein protrusions, such that the surface of the strands is hair-like/napped (col. 10, lines 3-6).
It would have been obvious to one of ordinary skill in the art at the time of invention to form wickerwork (i.e. fiber-like) strips strands through changes in shape/size/imperfection. One of ordinary .

Claims 5 & 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jen optionally in view of Tenny, as applied to claim 1 above, in view of Leng (CN 2566701 Y) (hereinafter “Leng”) or 
In the event that the frame is not formed as claimed or that a furniture article is not formed as claimed:
Both Leng and Schneider teach an injection molded furniture having an integral peripheral frame and a plurality of warp and weft strands.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the injection mold and/or material used in Jen to form a piece of furniture having an integrally woven structure therein, wherein one of ordinary skill in the art would have been motivated to adapt their product to any number of related fields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 22nd, 2021